NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HANK ZABALA,                                    No. 15-16859

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00393-RFB-PAL

 v.
                                                MEMORANDUM*
MIKE HALEY, Sheriff of Washoe County;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Richard F. Boulware, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Former detainee Hank Zabala appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations arising from his placement in administrative segregation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Zabala’s claims

against Sheriff Haley because Zabala failed to raise a genuine dispute of material

fact as to whether Sheriff Haley personally participated in the alleged

constitutional violations or whether there was a sufficient causal connection

between Sheriff Haley’s conduct and the alleged constitutional violations. See

Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (setting forth requirements for

establishing supervisory liability under § 1983).

      We lack jurisdiction to consider the district court’s order denying Zabala’s

motion for leave to file an amended complaint and granting summary judgment in

favor of the remaining defendants because Zabala failed to amend his notice of

appeal or file a separate notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572,

585 (9th Cir. 2007).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     15-16859